DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.

Oath/Declaration Considered
The 37 C.F.R. §1.132 Declaration filed September 29, 2021 by Xijiang Feng, Yan Chen and Weiqing Sun was considered by the Examiner, which is indicated to present unexpected results by disclosing comparative properties whereby the gel made with the instantly claimed method in Sample #1 is transparent, soft and shapeless and the prior art method is non-transparent, hard, and difficult to deform gel.  However, the 37 C.F.R. §1.132 Declaration is not supported by the instant specification since there is no indication in the instant specification that the gel made by the instantly claimed method is transparent, soft and shapeless.  In view of the unsupported properties of the gel being transparent, soft and shapeless in the instant specification, the 37 C.F.R. §1.132 Declaration filed September 29, 2021 by Xijiang Feng, Yan Chen and Weiqing Sun is not persuasive to overcome the rejections of record of Claims 1-15 under 35 U.S.C. 103. 

Priority
This application is a continuation of PCT/CN2017/111286 11 /16/2017 filed November 16, 2017, which claims foreign priority to CHINA Document No. 201710699814.2, filed August 16, 2017.
Status


The following grounds of rejection of record in the previous Office Action are maintained.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (CN 1-1594892 A, provided with the IDS filed 6/29/2018) in view of Karlsson et al (US Publication No. 2016/0145357 A1, provided with the attached PTO-892).
	Applicants claim a method of preparing a single-phase modified sodium hyaluronate gel, comprising the following steps:(1) preparing a sodium hyaluronate solution with a mass fraction between 5% to 15% in an alkaline condition at a pH value between 11 to 14, wherein the sodium hyaluronate has a molecular weight between 1.5 million to 4 million Daltons; (2) adding a cross-linking agent to a solution of step (1), wherein the cross-linking agent and the sodium hyaluronate has a molar ratio between 9% to 15%; rapidly mixing for 20 to 40 minutes to form a gel; (3) allowing the gel of step (2) to stand after subjecting the gel of step (2) to a water bath at constant temperature; (4) dialyzing the gel of step (3) with a dialysis membrane to remove un-reacted cross- linking agent and hydroxide ion; (5) homogenizing; and (6) adding a mobile phase and mixing sufficiently to obtain a high viscosity stabilized single-phase modified sodium hyaluronate gel.
	The Piron et al CN publication discloses a method of forming a single phase hydrogel comprising using butanediol diglycidyl ether (BDDE) to crosslink in the base medium concentration of 5 to 15% of hyaluronic acid, whereby the cross-linking is carried out in a water bath at 45-55 ° C for 1.5 to 6 hours. The crosslinked gel is then purified by classical techniques known to those skilled in the art: various deionized water baths / ethanol precipitation, dialysis, etc. to remove traces of residual crosslinker.  This purification using classical techniques include subjecting the gel to a water bath, dialyzing the gel, and homogenizing as recited in steps (3), (4) and (5) in instant Claim 1.  Piron et al discloses that an appropriate molecular weight of HA previously hydrated in an appropriate buffer being added to the purified gel (see Claim 1 and paragraph no. [0064]) embraces the addition of a mobile phase to obtain a high viscosity stabilized 
	The instantly claimed method of preparing a single-phase modified sodium hyaluronate gel differs from the method disclosed in the Piron et al CN publication by preparing the sodium hyaluronate solution at pH range from 11 to 14.
	However, The Karlsson et al publication shows that preparation of cross-linked hyaluronic acid products in solutions having a pH range from 11-14 is known in the art by subjecting a non-cross-linked precipitated hyaluronic acid substrate to a single cross-linking reaction in a liquid medium having a pH of 11.5 or higher (see abstract). In specific embodiments, the liquid medium may have a pH of 13 (see paragraph no. [0032]).
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Piron et al CN publication with the teaching of the Karlsson et al publication to reject the instant claims since both references disclose methods for preparing crosslinked salts of hyaluronic acid.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out preparation of single-phase sodium hyaluronate gel as disclosed in the Piron et al CN publication at pH values from 11-14 in view of the recognition in the art, as suggested by Karlsson et al publication, that preparation as such pH values increases the stability of the final product.
Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive.  To show the differences in the molar ratio of the crosslinking .

    PNG
    media_image1.png
    219
    682
    media_image1.png
    Greyscale

The argument presented by Applicants is not persuasive because the molar ratio of the crosslinking agent to sodium hyaluronate of 2.2:100 – 3.6:100 disclosed in Table 1 representing the present Application/Claims is different from the molar ratio of the crosslinking agent to sodium hyaluronate of 9:100 to 15:100 recited in instant Claim 1.  Furthermore, it is noticed that the molar ratio of the crosslinking agent to sodium hyaluronate of 9:100 to 15:100 recited in instant Claim 1 falls between the molar ratio of the crosslinking agent to sodium hyaluronate of 6.3:100 disclosed in Table 1 for the Piron et al CN publication method (see Piron D1) and the molar ratio of the crosslinking agent to sodium hyaluronate of 30:100 disclosed in Table 1 for the Karlsson D2 method, which suggests that the instantly claimed molar ratio of the crosslinking agent to sodium hyaluronate is embraced by the prior art of record.  
Also, as discussed above, the 37 C.F.R. §1.132 Declaration filed September 29, 2021 by Xijiang Feng, Yan Chen and Weiqing Sun was considered by the Examiner, which is indicated to present unexpected results by disclosing comparative properties whereby the gel made with the instantly claimed method in Sample #1 is transparent, soft and shapeless and the prior art method is non-transparent, hard, and difficult to deform gel.  The 37 C.F.R. §1.132 Declaration does not appear to be supported by the instant specification since there is no indication in the instant specification that the gel made by the instantly claimed method is transparent, soft and shapeless.  In view of the lack of novelty of the molar ratio of the crosslinking agent to sodium hyaluronate presented by Applicants own evidence and the unsupported properties of the gel being transparent, soft and shapeless in the instant specification, the rejection of Claim 1 .

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (CN 1-1594892 A, provided with the IDS filed 6/29/2018) in view of Karlsson et al (US Publication No. 2016/0145357 A1, provided with the attached PTO-892) and He et al (CN 102727424 A, provided with the attached PTO-892).
	Applicants claim a method of preparing a single-phase modified sodium hyaluronate gel, comprising the following steps:(1) preparing a sodium hyaluronate solution with a mass fraction between 5% to 15% in an alkaline condition at a pH value between 11 to 14, wherein the sodium hyaluronate has a molecular weight between 1.5 million to 4 million Daltons; (2) adding a cross-linking agent to a solution of step (1), wherein the cross-linking agent and the sodium hyaluronate has a molar ratio between 9% to 15%; rapidly mixing for 20 to 40 minutes to form a gel; (3) allowing the gel of step (2) to stand after subjecting the gel of step (2) to a water bath at constant temperature; (4) dialyzing the gel of step (3) with a dialysis membrane to remove un-reacted cross- linking agent and hydroxide ion; (5) homogenizing; and (6) adding a mobile phase and mixing sufficiently to obtain a high viscosity stabilized single-phase modified sodium hyaluronate gel.
	The Piron et al CN publication discloses a method of forming a single phase hydrogel comprising using butanediol diglycidyl ether (BDDE) to crosslink in the base medium concentration of 5 to 15% of hyaluronic acid, whereby the cross-linking is carried out in a water bath at 45-55 ° C for 1.5 to 6 hours. The crosslinked gel is then purified by classical techniques known to those skilled in the art: various deionized water baths / ethanol precipitation, dialysis, etc. to remove traces of residual crosslinker.  This purification using classical techniques include subjecting the gel to a water bath, dialyzing the gel, and homogenizing as recited in steps (3), (4) and (5) in instant Claim 1.  Piron et al discloses that an appropriate molecular weight of HA previously hydrated in an appropriate buffer being added to the purified gel (see Claim 1 and paragraph no. [0064]) embraces the addition of a mobile phase to obtain a high viscosity stabilized 
	The instantly claimed method of preparing a single-phase modified sodium hyaluronate gel differs from the method disclosed in the Piron et al CN publication by preparing the sodium hyaluronate solution at pH range from 11 to 14.
	However, The Karlsson et al publication shows that preparation of cross-linked hyaluronic acid products in solutions having a pH range from 11-14 is known in the art by subjecting a non-cross-linked precipitated hyaluronic acid substrate to a single cross-linking reaction in a liquid medium having a pH of 11.5 or higher (see abstract).  In specific embodiments, the liquid medium may have a pH of 13 (see paragraph no. [0032]) which embraces the pH value of 13 to 14 recited in instant Claim 3.  The above mentioned pH information disclosed in the Karlsson et al publication embraces the pH limitations recited in instant Claim 3.  See paragraph no. [0043] wherein the crosslinking agent may be selected as 1,4-butanediol diglycidyl ether (BDDE).  The Karlsson et al publication further discloses compositions, which comprise suitable additives, such as local anesthetics such as lidocaine hydrochloride, which embraces the subject matter recited in instant Claims 10 and 11.
	The He et al CN publication discloses preparing crosslinked sodium hyaluronate gel by dispersing sodium hyaluronate dry powder in a mixed solution comprising 10-20 wt.% sodium hydroxide solution and acetone for preparing sodium hyaluronate alkaline suspension; adding crosslinking agent i.e. BDDE into sodium hyaluronate alkaline 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Piron et al CN publication with the teaching of the Karlsson et al publication and the He 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out preparation of single-phase sodium hyaluronate gel as disclosed in the Piron et al CN publication at pH values from 11-14 and a constant temperature between 30 and 50º C of  in view of the recognition in the art, as suggested by Karlsson et al publication and the He et al CN publication, that preparation as such pH values increases the stability of the final product.
Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive.  In view of the above argument regarding the lack of novelty of the molar ratio of the crosslinking agent to sodium hyaluronate presented by Applicants own evidence and the unsupported properties of the gel being transparent, soft and shapeless in the instant specification in regard to the 37 C.F.R. §1.132 Declaration filed September 29, 2021 by Xijiang Feng, Yan Chen and Weiqing Sun, the rejection of Claims 1-15 under 35 U.S.C. 103 as being unpatentable over Piron et al (CN 1-1594892 A) in view of Karlsson et al (US Publication No. 2016/0145357 A1) and He et al (CN 102727424 A) is maintained for the reason of record.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623